ILND 450 (Rev. Case:    3:17-cv-50090
               04/29/2016)                     Document
                           Judgment in a Civil Action     #: 46 Filed: 08/07/19 Page 1 of 1 PageID #:1227

                                   IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE
                                      NORTHERN DISTRICT OF ILLINOIS

Tyler N Jaxson
Plaintiff(s),
                                                                  Case No. 3:17-cv-50090
v.                                                                Judge Jensen

Andrew Marshall Saul
Defendant(s).

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $

                          which        includes       pre–judgment interest.
                                       does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)

         Defendant(s) shall recover costs from plaintiff(s).


         ✔       other: Commissioner’s decision denying Plaintiff’s claims on redetermination is reversed. The
                        case is remanded. Defendant's motion 10 is granted in part and denied in part, motion 30 is
                        granted. Plaintiff's motion 24 is granted in part and denied in part, motion 29 is denied.


This action was (check one):

     tried by a jury with Judge                                      presiding, and the jury has rendered a verdict.
     tried by Judge                                       without a jury and the above decision was reached.
 ✔   decided by Judge Jensen                                on a motion to dismiss, summary judgment, 10, 24, 29, 30.



Date: 8/7/2019                                      Thomas G. Bruton, Clerk of Court

                                                    J. Koselke                  , Deputy Clerk
